—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of disposition of the Family Court, Kings County (Lauria, J.), dated July 28, 1999, which, after a fact-finding hearing (Ambrosio, J.), and a dispositional hearing (McLeod, J.), terminated her parental rights and transferred guardianship and custody of the subject child to the Commissioner of Social Services of the City of New York and the petitioner, Little Flower Children’s Services.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The evidence adduced at the fact-finding hearing supports the finding of permanent neglect. The presentment agency established by clear and convincing evidence that it made diligent attempts to strengthen the parent-child relationship, and that despite its encouragement, the mother failed to maintain contact with her daughter or to plan for the child’s future (see, Social Services Law § 384-b; Matter of Matthew YY., 274 AD2d 685). The evidence further supports the Family Court’s determination that the child’s best interests would be served by terminating the mother’s parental rights and freeing her for adoption (see, Matter of Sheila G., 61 NY2d 368; Matter of Desire Star H., 202 AD2d 582).
The mother’s remaining contentions are without merit. Friedmann, J. P., Goldstein, Feuerstein and Crane, JJ., concur.